

TITAN OIL & GAS, INC.
REGULATION S SUBSCRIPTION AGREEMENT
AND INVESTMENT REPRESENTATION


SECTION 1.




1.1           Subscription.  The undersigned, intending to be legally bound,
hereby irrevocably subscribes for and agrees to purchase _____ shares (the
“Shares”) of the common stock (the “Common Stock”) of Titan Oil & Gas, Inc., a
Nevada corporation (the "Company") in a transaction exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”).


1.2           Purchase of Shares.  The undersigned understands and acknowledges
that the purchase price to be remitted to the Company in exchange for the Shares
shall be an aggregate of _______________________ dollars ($_____) or $____ per
Share.  The Company shall deliver the Shares to the undersigned promptly after
the acceptance of this Subscription Agreement by the Company.


1.3           Acceptance or Rejection.


(a)           The undersigned understands and agrees that the Company reserves
the right to reject this subscription for the Shares if, in its reasonable
judgment, it deems such action in the best interest of the Company, at any time
prior to the Closing, notwithstanding prior receipt by the undersigned of notice
of acceptance of the undersigned's subscription.


(b)           The undersigned understands and agrees that its subscription for
the Shares is irrevocable.


(c)           In the event the sale of the Shares subscribed for by the
undersigned is not consummated by the Company for any reason (in which event
this Subscription Agreement shall be deemed to be rejected), this Subscription
Agreement and any other agreement entered into between the undersigned and the
Company relating to this subscription shall thereafter have no force or effect
and the Company shall promptly return or cause to be returned to the undersigned
the purchase price remitted to the Company by the undersigned, without interest
thereon or deduction therefrom, in exchange for the Shares.




SECTION 2.


2.1           Closing.  The closing (the "Closing") of the purchase and sale of
the Shares, shall occur simultaneously with the acceptance by the Company of the
undersigned's subscription, as evidenced by the Company's execution of this
Subscription Agreement.



 
1

--------------------------------------------------------------------------------

 

SECTION 3.


3.1           Investor Representations and Warranties.   The undersigned hereby
acknowledges, represents and warrants to, and agrees with, the Company and its
affiliates as follows:


(a)           Investment Purposes.  The undersigned is acquiring the Shares for
his own account as principal, not as a nominee or agent, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part and no other person has a direct or indirect
beneficial interest in such Shares or any portion thereof.  Further, the
undersigned does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to the Shares for which the undersigned is
subscribing or any part of the Shares.


(b)           Authority.  The undersigned has full power and authority to enter
into this Agreement, the execution and delivery of this Agreement has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of the undersigned.


(c)           No General Solicitation.  The undersigned is not subscribing for
the Shares as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, or presented at any seminar or meeting, or
any solicitation of a subscription by person previously not known to the
undersigned in connection with investment securities generally.


(d)           No Obligation to Register Shares.  The undersigned understands
that the Company is under no obligation to register the Shares under the
Securities Act, or to assist the undersigned in complying with the Securities
Act or the securities laws of any state of the United States or of any foreign
jurisdiction.


(e)           Investment Experience.  The undersigned is (i) experienced in
making investments of the kind described in this Agreement, (ii) able, by reason
of the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
(iii) able to afford the entire loss of its investment in the Shares.


(f)           Exemption from Registration.  The undersigned acknowledges his
understanding that the offering and sale of the Shares is intended to be exempt
from registration under the Securities Act.  In furtherance thereof, in addition
to the other representations and warranties of the undersigned made herein, the
undersigned further represents and warrants to and agrees with the Company and
its affiliates as follows:


(1)           The undersigned realizes that the basis for the exemption may not
be present if, notwithstanding such representations, the undersigned has in mind
merely acquiring the Shares for a fixed or determinable period in the future, or
for a market rise, or for sale if the market does not rise.  The undersigned
does not have any such intention;

 
2

--------------------------------------------------------------------------------

 



(2)           The undersigned has the financial ability to bear the economic
risk of his investment, has adequate means for providing for his current needs
and personal contingencies and has no need for liquidity with respect to his
investment in the Company; and


(3)           The undersigned has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment in the Shares.  The undersigned also represents it has
not been organized for the purpose of acquiring the Shares; and


(4)           The undersigned has been provided an opportunity for a reasonable
period of time prior to the date hereof to obtain additional information
concerning the offering of the Shares, the Company and all other information to
the extent the Company possesses such information or can acquire it without
unreasonable effort or expense.


(g)           Economic Considerations.  The undersigned is not relying on the
Company, or its affiliates or agents with respect to economic considerations
involved in this investment.  The undersigned has relied solely on its own
advisors.


(h)           No Other Company Representations.  No representations or
warranties have been made to the undersigned by the Company, or any officer,
employee, agent, affiliate or subsidiary of the Company, other than the
representations of the Company contained herein, and in subscribing for Shares
the undersigned is not relying upon any representations other than those
contained herein.


(i)           Compliance with Laws.  Any resale of the Shares during the
‘distribution compliance period’ as defined in Rule 902(f) to Regulation S shall
only be made in compliance with exemptions from registration afforded by
Regulation S.  Further, any such sale of the Shares in any jurisdiction outside
of the United States will be made in compliance with the securities laws of such
jurisdiction.  The Investor will not offer to sell or sell the Shares in any
jurisdiction unless the Investor obtains all required consents, if any.


(j)           Regulation S Exemption.  The undersigned understands that the
Shares are being offered and sold to him in reliance on an exemption from the
registration requirements of United States federal and state securities laws
under Regulation S promulgated under the Securities Act and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Investor set forth herein
in order to determine the applicability of such exemptions and the suitability
of the Investor to acquire the Shares.  In this regard, the undersigned
represents, warrants and agrees that:


(1)           The undersigned is not a U.S. Person (as defined below) and is not
an affiliate (as defined in Rule 501(b) under the Securities Act) of the Company
and is not acquiring the Shares for the account or benefit of a U.S. Person.  A
U.S. Person means any one of the following:



 
3

--------------------------------------------------------------------------------

 

 
(A)
any natural person resident in the United States of America;



(B)           any partnership or corporation organized or incorporated under the
laws of the United States of America;


 
(C)
any estate of which any executor or administrator is a U.S. person;



 
(D)
any trust of which any trustee is a U.S. person;



(E)           any agency or branch of a foreign entity located in the United
States of America;


(F)           any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person;


(G)           any discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and


 
(H)
any partnership or corporation if:



(i) organized or incorporated under the laws of any foreign jurisdiction; and


(ii)           formed by a U.S. person principally for the purpose of investing
in securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.


(2)           At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery of this Agreement, the
undersigned was outside of the United States.


(3)           The undersigned will not, during the period commencing on the date
of issuance of the Shares and ending on the first anniversary of such date, or
such shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Shares in the United States, or to a U.S. Person for the account or
for the benefit of a U.S. Person, or otherwise in a manner that is not in
compliance with Regulation S.


(4)           The undersigned will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Shares only pursuant to
registration under the Securities Act or an available exemption therefrom and,
in accordance with all applicable state and foreign securities laws.



 
4

--------------------------------------------------------------------------------

 

(5)           The undersigned was not in the United States, engaged in, and
prior to the expiration of the Restricted Period will not engage in, any short
selling of or any hedging transaction with respect to the Shares, including
without limitation, any put, call or other option transaction, option writing or
equity swap.


(6)           Neither the undersigned nor or any person acting on his behalf has
engaged, nor will engage, in any directed selling efforts to a U.S. Person with
respect to the Shares and the Investor and any person acting on his behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.


(7)           The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.


(8)           Neither the undersigned nor any person acting on his behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Shares.  The
undersigned agrees not to cause any advertisement of the Shares to be published
in any newspaper or periodical or posted in any public place and not to issue
any circular relating to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.


(9)           Each certificate representing the Shares shall be endorsed with
the following legends, in addition to any other legend required to be placed
thereon by applicable federal or state securities laws:


(A)           “THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S.
PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“THE SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON
REGULATION S PROMULGATED UNDER THE SECURITIES ACT.”


(B)           “TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING
TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


(10)           The undersigned consents to the Company making a notation on its
records or giving instructions to any transfer agent of the Company in order to
implement the restrictions on transfer of the Shares set forth in this Section
2.



 
5

--------------------------------------------------------------------------------

 

Check if applicable, otherwise cross out:


(k)           Accredited Investor.  The undersigned is an “accredited investor”
as that term is defined in Rule 501 of the General Rules and Regulations under
the Securities Act by reason of Rule 501(a)(3).


(l)           Potential Loss of Investment; Risk Factors.  The undersigned
understands that an investment in the Shares is a speculative investment which
involves a high degree of risk and the potential loss of his entire
investment. The undersigned understands that the following factors, among
others, could cause the loss of any or all of his investment.


(1)           The Company is a development stage company with no operating
history for the undersigned to evaluate its business.  The Company was
incorporated in the State of Nevada in September 2009, and as a result is only
in the very early stages of development.  Because the Company has no operating
history, it is difficult to evaluate its business and future prospects.  The
undersigned has also considered the uncertainties and difficulties frequently
encountered by companies, such as the Company, in their early stages of
development.  The Company’s revenue and income potential is non-existent and its
business model is still emerging.  If its business model does not prove to be
profitable, the undersigned may lose all of his investment.


(2)           The Company currently does not have enough working capital to
satisfy its capital needs.  The Company is dependent upon its management team to
fund its ongoing operations, and cannot be certain that future financing will be
available to it on acceptable terms when it needs it.  The Company can give no
assurances that it will be able to sell any portion of this offering or that
management will continue to fund its ongoing operations.  This, along with the
possibility of other factors and circumstances the Company cannot predict, may
require it to seek additional financing faster than anticipated.  If the Company
is unable to obtain financing to meet its needs, the undersigned may lose of his
investment.


(3)           The Company’s officers and directors will only devote a limited
amount of time to the Company.  Their divided interests may hinder the Company's
ability to generate revenue.  This could result in missed business opportunities
and worse-than-expected operating results.  The undersigned may lose his entire
investment.


(m)           Investment Commitment.  The undersigned's overall commitment to
investments which are not readily marketable is not disproportionate to the
undersigned's net worth, and an investment in the Shares will not cause such
overall commitment to become excessive.


(n)           Receipt of Information.  The undersigned has received all
documents, records, books and other information pertaining to the undersigned’s
investment in the Company that has been requested by the undersigned.



 
6

--------------------------------------------------------------------------------

 

(o)           Investor Questionnaire.  The undersigned represents and warrants
to the Company that all information that the undersigned has provided to the
Company, including, without limitation, the information in the Investor
Questionnaire attached hereto or previously provided to the Company (the
“Investor Questionnaire”), is correct and complete as of the date hereof.


(p)           No Reliance.  Other than as set forth herein, the undersigned is
not relying upon any other information, representation or warranty by the
Company or any officer, director, stockholder, agent or representative of the
Company in determining to invest in the Shares.  The undersigned has consulted,
to the extent deemed appropriate by the undersigned, with the undersigned’s own
advisers as to the financial, tax, legal and related matters concerning an
investment in the Shares and on that basis believes that his or its investment
in the Shares is suitable and appropriate for the undersigned.


(q)           No Governmental Review.  The undersigned is aware that no federal
or state agency has (i) made any finding or determination as to the fairness of
this investment, (ii) made any recommendation or endorsement of the Shares or
the Company, or (iii) guaranteed or insured any investment in the Shares or any
investment made by the Company.


(r)           Price of Shares.  The undersigned understands that the price of
the Shares offered hereby bear no relation to the assets, book value or net
worth of the Company and were determined arbitrarily by the Company.  The
undersigned further understands that there is a substantial risk of further
dilution on his or its investment in the Company.


SECTION 4.


4.1           Company’s Representations and Warranties.  The Company represents
and warrants to the undersigned as follows:


(a)            Organization of the Company.  The Company is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Nevada.


(b)           Authority.   (a)  The Company has the requisite corporate power
and authority to enter into and perform its obligations under this Agreement and
to issue the Shares; (b) the execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required; and (c) this Agreement has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such  enforceability  may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.



 
7

--------------------------------------------------------------------------------

 

(c)           Exemption from Registration; Valid Issuances.  The sale and
issuance of the Shares, in accordance with the terms and on the bases of the
representations and warranties of the undersigned set forth herein, may and
shall be properly issued by the Company to the undersigned pursuant to any
applicable federal or state law. When issued and paid for as herein provided,
the Shares shall be duly and validly issued, fully paid, and nonassessable.
Neither the sales of the Shares pursuant to, nor the Company's performance of
its obligations under, this Agreement shall (a) result in the creation or
imposition of any liens, charges, claims or other encumbrances upon the Shares
or any of the assets of the Company, or (b) entitle the other holders of the
Common Stock of the Company to preemptive or other rights to subscribe to or
acquire the Common Stock or other securities of the Company. The Shares shall
not subject the undersigned to personal liability by reason of the ownership
thereof.


(e)           No General Solicitation or Advertising in Regard to this
Transaction. Neither the Company nor any of its affiliates nor any person acting
on its or their behalf (a) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D) or general
advertising with respect to any of the Shares, or (b) made any offers or sales
of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Common Stock under the
Securities Act.


SECTION 5.


5.1             Indemnity.  The undersigned agrees to indemnify and hold
harmless the Company, its officers and directors, employees and its affiliates
and their respective successors and assigns and each other person, if any, who
controls any thereof, against any loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation commenced or threatened or any claim whatsoever) arising out of or
based upon any false representation or warranty or breach or failure by the
undersigned to comply with any covenant or agreement made by the undersigned
herein or in any other document furnished by the undersigned to any of the
foregoing in connection with this transaction.


5.2           Modification.  Neither this Agreement nor any provisions hereof
shall be modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.


5.3           Notices.  Any notice, demand or other communication which
any  party hereto may be required, or may elect, to give to anyone interested
hereunder shall be sufficiently given if (a) deposited, postage prepaid, in a
United States mail letter box, registered or certified mail, return receipt
requested, addressed to such address as may be given herein, or (b) delivered
personally at such address.


5.4           Counterparts.  This Agreement may be executed through the use of
separate signature pages or in any number of counterparts and by facsimile, and
each of such counterparts shall, for all purposes, constitute one agreement
binding on all parties, notwithstanding that all parties are not signatories to
the same counterpart. Signatures may be facsimiles.

 
8

--------------------------------------------------------------------------------

 



5.5           Binding Effect.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
assigns.  If the undersigned is more than one person, the obligation of the
undersigned shall be joint and several and the agreements, representations,
warranties and acknowledgments herein contained shall be deemed to be made by
and be binding upon each such person and his heirs, executors, administrators
and successors.


5.6           Entire Agreement.  This Agreement and the documents referenced
herein contain the entire agreement of the parties and there are no
representations, covenants or other agreements except as stated or referred to
herein and therein.


5.7           Assignability.  This Agreement is not transferable or assignable
by the undersigned.


5.8           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without giving effect to
conflicts of law principles.


5.9           Pronouns.  The use herein of the masculine pronouns "him" or "his"
or similar terms shall be deemed to include the feminine and neuter genders as
well and the use herein of the singular pronoun shall be deemed to include the
plural as well.


5.10           Further Assurances.  Upon request from time to time, the
undersigned shall execute and deliver all documents, take all rightful oaths and
do all other acts that may be necessary or desirable, in the reasonable opinion
of the Company or its counsel, to effect the subscription for the Shares in
accordance herewith.

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the _____ 
day of ____, 2010.


Amount of Investment:


$________


INDIVIDUAL INVESTOR:




______________________
Name:




PARTNERSHIP, CORPORATION, TRUST,
CUSTODIAL ACCOUNT, OTHER INVESTOR


______________________________
 (Name of Entity)




By:           __________________
Name:
Title:
Address:


Taxpayer Identification Number:_____________

 
10

--------------------------------------------------------------------------------

 

ACCEPTANCE OF SUBSCRIPTION


(to be filed out only by the Company)


The Company hereby accepts the above application for subscription for Shares on
behalf of the Company.


Dated: ______, 2010




TITAN OIL & GAS, INC.




By:______________________________
Name:
Depinder Grewal

Title:
President, CEO




 
11

--------------------------------------------------------------------------------

 

TITAN OIL & GAS, INC.
INVESTOR QUESTIONNAIRE


A.
General Information
 
       
1.
Print Full Name of Investor:
Individual:
   
______________________________
   
First, Middle, Last
         
Partnership, Corporation, Trust, Custodial Account, Other:
         
____________________________________________________________
   
Name of Entity
     
2.
Address for Notices:
____________________________________________________________
   
______________________________
   
____________________________________________________________
     
3.
Name of Primary Contact Person:
Title:
____________________________________________________________
     
4.
Telephone Number:
______________________________
     
5.
E-Mail Address:
____________________________________________________________
     
6.
Facsimile Number:
Permanent Address:
 
____________________________________
 
7.
 
Permanent Address:
(if different from Address for Notices above)
 
 
____________________________________________________________




 
12

--------------------------------------------------------------------------------

 



8.
Authorized Signatory:
Title:
____________________________________
____________________________________
 
Telephone Number:
____________________________________
 
Facsimile Number:
 
____________________________________



B.           Accredited Investor Status


The Investor represents and warrants that the Investor is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act of 1933, as amended (the “Securities Act”), and has checked the box or boxes
below which are next to the categories under which the Investor qualifies as an
accredited investor:
 


FOR INDIVIDUALS:
 
o
A natural person with individual net worth (or joint net worth with spouse) in
excess of $1 million. For purposes of this item, “net worth” means the excess of
total assets at fair market value, including home, home furnishings and
automobiles (and including property owned by a spouse), over total liabilities.
   
o
A natural person with individual income (without including any income of the
Investor’s spouse) in excess of $200,000, or joint income with spouse of
$300,000, in each of the two most recent years and who reasonably expects to
reach the same income level in the current year.
   
FOR ENTITIES:
   
o
A bank as defined in Section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity.
   
o
An insurance company as defined in Section 2(13) of the Securities Act.
   
o
A broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934.
   
o
An investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”). If an Investor has checked this box,
please contact David Lubin, Esq. at (516) 569-9629 for additional information
that will be required.




 
13

--------------------------------------------------------------------------------

 



o
A business development company as defined in Section 2(a)(48) of the Investment
Company Act.
   
o
A small business investment company licensed by the Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.
   
o
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940. If an Investor has checked this box, please
contact David Lubin, Esq. at (516) 569-9629 for additional information that will
be required.
   
o
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares, with total assets in excess of
$5 million.
   
o
A trust with total assets in excess of $5 million not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a person with
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Company and the
purchase of the Shares.
   
o
An employee benefit plan within the meaning of ERISA if the decision to invest
in the Shares is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5 million or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.
   
o
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if the plan has total assets in excess of $5 million.
   
o
An entity, including a grantor trust, in which all of the equity owners are
accredited investors as determined under any of the foregoing paragraphs (for
this purpose, a beneficiary of a trust is not an equity owner, but the grantor
of a grantor trust is an equity owner).




 
14

--------------------------------------------------------------------------------

 

C.           Confirmation of Relationship


(For Directors, Senior Officers and Control Persons and
Their Close Personal Friends, Close Business Associates and Relatives)
 
The Subscriber represents and warrants to the Company that the Subscriber has
read the following definitions from Multilateral Instrument 45-103 Capital
Raising Exemptions and certifies that the Subscriber has the relationship(s) to
the Company or its directors, senior officers or control persons by virtue of
the Subscriber being:
 
(initial one or more as appropriate)
 
 
_____
(a)
a director, senior officer or control person of the Company, or of an affiliate
of the Company;

 
 
_____
(b)
a spouse, parent, grandparent, brother, sister or child of a director, senior
officer or control person of the Company, or of an affiliate of the company;

 
 
_____
(c)
a close personal friend of a director, senior officer or control person of the
Company, or of an affiliate of the Company;

 
 
_____
(d)
a close business associate of a director, senior officer or control person of
the Company, or of an affiliate of the Company;

 
 
_____
(e)
a person or company that is wholly-owned by any combination of persons or
companies described in paragraphs (a) to (d),

 
 
and if (b), (c), (d) or (e) is initialed the director, senior officer or control
person is:

 
 
________________________________________

 
(Print name of director, senior officer or control person)

 
The foregoing representations and warranties are true and accurate as of the
date of this certificate and will be true and accurate as of Closing.  If any
such representations and warranties shall not be true and accurate prior to
Closing, the Subscriber shall give immediate written notice of such fact to the
Company.
 
For the purposes hereof, the following definitions are included for convenience:
 
a.  
“close business associate” means an individual who has had sufficient prior
business dealings with the director, senior officer or control person to be in a
position to assess the capabilities and trustworthiness of the director, senior
officer or control person.

 
A casual business associate or a person introduced or solicited for the purpose
of purchasing securities is not a close business associate.  An individual is
not a close business associate solely because the individual is a client or
former client.  For example, an individual is not a close business associate of
a registrant or former registrant solely because the individual is a client or
former client of that registrant or former registrant.

 
15

--------------------------------------------------------------------------------

 

 
The relationship between the purchaser and the director, senior officer or
control person must be direct.  For example, the exemption is not available for
a close business associate of a close business associate or a director, senior
officer or control person.
 
b.  
“close personal friend” means an individual who has known the director, senior
officer or control person for a sufficient period of time to be in a position to
assess the capabilities and trustworthiness of the director, senior officer or
control person.

 
An individual is not a close personal friend solely because
 
·  
the individual is a member of the same organization, association or religious
group, or

 
·  
the individual is a client or former client.

 
The relationship between the purchaser and the director, senior officer or
control person must be direct.  For example, the exemption is not available for
a close personal friend or a close personal friend of the director, senior
officer or control person.
 
c.  
“company” means any corporation, incorporated association, incorporated
syndicate or other incorporated organization.

 
d.  
“person” means and individual, partnership, unincorporated association,
unincorporated syndicate, unincorporated organization, trust, trustee, executor,
administrator or other legal representative.

 
e.  
“spouse” means, in relation to an individual, another individual to whom that
individual is married, or another individual of the opposite sex or the same sex
with whom that individual is living in a conjugal relationship outside marriage.


 
16

--------------------------------------------------------------------------------

 



The Investor understands that the foregoing information will be relied upon by
the Company for the purpose of determining the eligibility of the Investor to
purchase the Shares. The Investor agrees to notify the Company immediately if
any representation or warranty contained in this Subscription Agreement,
including this Investor Questionnaire, becomes untrue at any time. The Investor
agrees to provide, if requested, any additional information that may reasonably
be required to substantiate the Investor’s status as an accredited investor or
to otherwise determine the eligibility of the Investor to purchase the Shares.
The Investor agrees to indemnify and hold harmless the Company and each officer,
director, shareholder, agent and representative of the Company and their
respective affiliates and successors and assigns from and against any loss,
damage or liability due to or arising out of a breach of any representation,
warranty or agreement of the Investor contained herein.





 
INDIVIDUAL:
     
____________________________________
 
(Signature)
     
____________________________________
 
(Print Name)
     
PARTNERSHIP, CORPORATION, TRUST, CUSTODIAL ACCOUNT, OTHER:
     
___________________________________
 
(Name of Entity)
     
By:  ________________________________
 
(Signature)
     
       ________________________________
 
(Print Name and Title)

 
 

 
17

--------------------------------------------------------------------------------
